Citation Nr: 1400855	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and as secondary to service connected disabilities.

3.  Entitlement to service connection for a disability manifested by muscle spasm, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2013). 

4.  Entitlement to service connection for a disability manifested by memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

5.  Entitlement to service connection for a disability manifested by joint pain, upper and lower extremities, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982; November 21, 1990 to April 14, 1991; and, July 19, 1997 to August 2, 1997.  He otherwise had service with the Puerto Rico National Guard (PRNG) which included periods of active duty for training, to include a period from June to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  A notice of disagreement was filed in November 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in March 2008.

In November 2012, the Board remanded the appeal for additional development.  The RO awarded service connection for a right knee disability in April 2013.  As such rating action results in a full grant of the benefit sought, this issue is no longer on appeal.  Meanwhile, the remaining issues have returned for appellate review.  

Review of the Virtual VA paperless claims processing system electronic folder (efolder) shows that updated VA treatment records from November 2012 to February 2013 have been obtained.  It also includes the Informal Hearing Presentation filed by the representative.  No other pertinent evidence that is not already associated with the physical claims folder is found within the efolder.

The issues of service connection for PTSD and acquired psychiatric disability other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Memory problems are related to known clinical diagnoses of psychiatric disability.  

2.  Joint and muscle pain was not manifested during service and is not currently manifested to a compensable degree.  


CONCLUSIONS OF LAW

1.  Memory loss disorder due to undiagnosed illness was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 3.307, 3.309, 3.317 (2013). 

2.  Joint pain and muscle pain, to include as due to an undiagnosed illness or chronic multisymptom illness, were not incurred or aggravated during active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 3.307, 3.309, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In an August letter, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  A remand for further notification about how to substantiate the claims is not necessary.   

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs), VA treatment records, and private medical records have been obtained.  Although VA treatment records from January 2006 through November 2012 are unavailable, there is no indication that the Veteran had a qualifying chronic disability under 38 C.F.R. § 3.317 during the interim period.  A VA neck and back examination report from December 2009 is available and shows a medical pathology for the Veteran's complaints of muscle and joint pain.  Review of the November 2012 VA treatment records reflect clinical diagnoses for various joints and digestive conditions.  The Veteran does not otherwise assert that any treating clinician has recognized a chronic undiagnosed illness or multi-symptom illness to meet the qualifying chronic disability criteria under 38 C.F.R. § 3.317.  A remand to obtain additional records raises no reasonable possibility of substantiating the claims.  38 C.F.R. § 3.159(d).  

VA has provided pertinent medical examinations and opinions from February and July 2013 VA examination reports.  The Board notes that the July 2013 VA examiner stated that he could not provide a medical opinion.  However, he explained that the clinical examination and review of the claims folder did not reveal any objective manifestations to support the Veteran's reports of generalized muscle and joint pain.  He further commented that in his judgment the Veteran exaggerated his symptoms.  Despite his initial response of declining to express a medical opinion, the July 2013 VA examiner's comments and explanations are indeed tantamount to a medical opinion that the Veteran does not have an undiagnosed illness.  The opinion is adequate for adjudication purposes as it was based upon a fully informed review of the record, contemporaneous clinical evaluation, and supported by a rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is in receipt of Social Security Administration (SSA) disability benefits for a psychiatric disability.  (See February 2013 VA examination report).  VA has not directly contacted SSA for the Veteran's disability records.  However, in July 2007, the Veteran reported that he was submitting accompanied private medical records which were the basis of the SSA disability approval.  The record does not otherwise suggest that there are outstanding medical records considered in the SSA decision.  For these reasons, the Board finds that there is no reasonable possibility that additional VA assistance in locating SSA disability records would substantiate any of his claims.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009). 

In compliance with the Board's November 2012 remand, VA obtained updated VA treatment records from November 2012 and furnished the following examinations: February 2013 VA psychiatric and muscle injury examinations, June 2013 VA psychiatric addendum opinion, and a July 2013 VA General Gulf War medical examination with pertinent medical opinions.  A supplemental statement of the case was issued in June 2013. The record is in substantial compliance with the November 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

II.  Laws and regulations

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In general, service connection requires:  medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury. In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau, supra.; see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).   Of note, arthritis is a chronic disease.  The Veteran is currently service connected for a bilateral knee disability.  He was not shown to have arthritis within a year of separation.  Rather, he is claiming joint pain caused by an undiagnosed illness, not diagnosed arthritis.  For these reasons, the presumption is not applicable.  See id.

Also, service connection may be presumed for chronic disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War when there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. § Part 4, not later than December 31, 2016.  

By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 71 Fed. Reg. 75,669 (Dec. 8, 2006).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

For purposes of this Persian Gulf War illness presumption, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this section, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to identify simple medical conditions, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


III.  Factual background

Personnel records show that the Veteran served in the Persian Gulf War from January 14, 1991 to April 7, 1991.  His military occupational specialty is listed as a Medical Specialist.  

On April 1979, March 1985, March 1991 and April 1996 Reports of Medical History, the Veteran denied having or ever having "swollen or painful joints," "bone joint or other deformity," "lameness," "foot trouble," or "loss of memory or amnesia."   

Service treatment records (STRs) from February 1982 show that the Veteran had a left knee injury which was assessed as chondromalcia.  In March 1982, he was treated for bilateral bicep femoris strain.  National Guard STRs from July 1994 reflect that the Veteran injured his right knee while participating in military games.  

In November 1997 VA treatment records, the Veteran was diagnosed with torn ligaments in his left knee.  In September 1999 and October 2000 entries, arthralgia was noted.  

In April 2001, the Veteran sought emergency VA medical attention for complaints about neck, back, shoulder, and knee pain.  He arrived in a stretcher.  However, the examiner assessed his condition as non-urgent.  

X-rays of the cervical spine taken in July 2001 includes findings of degenerative arthritis from C5 to C7.  Lumbar spine X-rays showed straightening of the normal lumbar lordosis, possibly due to muscle spasm. 

In September 2002 VA treatment, the Veteran reported a two year history of back pain.  It had become constant and radiated to his right lower extremity.  After clinical examination, the examiner assessed low back pain with no evidence of focal neurologic deficits.  

In private medical records from September 2005, the Veteran complained about joint pain affecting his neck, low back, and knees.  He reported an unspecified injury in 1997.  The examiner also noted recently diagnosed bilateral carpal tunnel syndrome.   After clinical examination, he assessed osteoarthritis, hallux valgus, cervical spinal stenosis, among other diagnoses.  

The Veteran had his initial consultation at the VA chronic pain program in October 2005.  He endorsed having many psychiatric symptoms associated with physical pain.  

Private psychiatric evaluation from January 2007 shows that the Veteran had difficulty with short and intermediate term memory.  However, his recent and remote memory remained intact.  The examiner diagnosed depression, PTSD, and pain disorder.  

An October 2007 VA psychiatric examination shows that the Veteran's memory was within normal limits.  The VA examiner diagnosed major depressive disorder.  

The Veteran had a December 2009 VA examination for his neck and back.  After clinical examination and testing, the examiner diagnosed cervical osteoarthritis and lumbar disc herniation at L4-5 and T12-L1.  

VA treatment records from November and December 2012 show that the Veteran's recent and remote memory was intact.  The listed diagnoses were major depression and late onset PTSD.

The Veteran was afforded a February 2013 VA muscle examination with review of the claims folder.  The examiner declined to diagnosis a disability.  Muscle strength testing showed full strength in the shoulders, elbows, wrists, hips, knees, and ankles.  No muscle atrophy was found.  The examiner gave a negative opinion.  He cited an absence of muscle injuries in service

The Veteran also had a February 2013 VA psychiatric examination with review of the claims folder.  As relevant, he described having concentration difficulties.  Clinical examination showed him to be fully alert and oriented.  He had some unspecified recent memory problems, but otherwise his cognitive function was normal.  The examiner assessed mild memory loss, such as forgetting names, directions, or recent events.  He diagnosed major depression and commented that one of its neurological effects was concentration problems.

In July 2013, the Veteran was afforded a VA Gulf War examination with review of the claims folder.  The examiner noted that the Veteran had musculoskeletal complaints related to arthritis, muscle injury, and psychiatric disorders.  He stated that all diagnosed illnesses had an etiology.  

On the muscle clinical examination, the examiner noted the Veteran's complaints of generalized muscle pain, described as a pressure like sensation.  He denied any trauma or injury.  Clinical examination showed the Veteran to have full muscle strength in all extremities.  Atrophy was not observed.  The examiner noted that the Veteran used a cane on a constant basis.  He concluded that no muscle pathology was observed to explain the Veteran's subjective complaints of pain.  He commented that the Veteran appeared to exaggerate his symptoms.  

For clinical examination of the joints, the examiner noted complaints of bilateral shoulder, knee, and hand pain.  The Veteran also had complaints of generalized joint pain.  He had a surgical history of the left knee and right shoulder arthroscopies and cervical laminectomy.  He could stand for 15 to 30 minutes, but was unable to walk more than a few yards.  He frequently used a cane.  Upon clinical examination, he exhibited a normal gait.  For both shoulders and knees, the examiner noted crepitus and guarding.  The Veteran had a good range of motions for his shoulders and knees, but reported pain.  X-rays suggested inflammatory degenerative changes in the cervical spine.  Skeletal scintigram was normal.  The examiner diagnosed arthralgia.  He stated that no physical abnormalities would explain the subjective symptoms.  He cited the normal bone scintigram findings.  

The examiner gave a summary of his findings.  He reaffirmed his review of the claims folder and VA medical records.  He stated that the clinical and nuclear study evaluation did not show any joint condition.  He could not provide a medical opinion because there was no pathology found on clinical examination or in other words, unremarkable objective findings.  He stated that no muscle pathology could explain the subjective complaints of muscle pain.  He again reported that the Veteran appeared to exaggerate his symptoms.  

IV. Analysis

(a) Memory loss

The Veteran contends that he has memory loss due to an undiagnosed illness.  As explained below, a current memory disorder is not demonstrated, and the claim must be denied. 

The Veteran is competent to report memory problems.  Here, his complaints of memory problems overlap with the claimed depression.  The issue of whether he has a separate memory loss disorder, apart from claimed depression, is a complex medical question.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  He is not shown to be a medical professional and is not competent to report on the complex medical question of a separate disability.  His assertions of a qualifying chronic disability manifesting as memory impairment under 38 C.F.R. § 3.317 have no probative value.  Id.

Competent medical evidence is required to establish the claimed disability.  Id.; Woehlaert, 21 Vet. App. 456.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions and includes VA treatment records and examination reports.  38 C.F.R. § 3.159(a).  

The competent evidence does not show the existence of a memory loss disorder that is not merely a symptom of depression.  (See October 2007 and February 2013 VA psychiatric examinations; January 2007 private psychiatric evaluation).   The Board finds the February 2013 VA examiner comments probative to show that the Veteran's memory difficulties are part of his major depression diagnosis.  The conclusions are based upon review of the record and the examiner's clinical experience.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  In absence of competent evidence showing a memory loss disability related to an undiagnosed illness, the claim must be denied.  See Brammer, supra.; McClain, supra.

(b) Muscle and joint pain

The Veteran contends that his generalized joint and muscle pain is due to an undiagnosed illness.  As explained below, the preponderance of the evidence is against the claims and they must be denied.

The Veteran is certainly competent to report on muscle and joint pain.  Here, his generalized complaints of joint and muscle pain overlap with the currently diagnosed degenerative arthritis, carpal tunnel syndrome, and lumbar disc herniation, among other diagnoses.  The issue of whether he has a separate disability, apart from any currently diagnosed disorder, is a complex medical question.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  He is not shown to be a medical professional and is not competent to report on the complex medical question of a separate disability.  His assertions of a qualifying chronic disability manifesting as joint and/or muscle pain under 38 C.F.R. § 3.317 have no probative value.  Id.

In this case, competent medical evidence is required to establish the claimed disability.  Id.; Woehlaert, 21 Vet. App. 456.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions and includes VA treatment records and examination reports.  38 C.F.R. § 3.159(a).  

The competent evidence is limited to the February 2013 and July 2013 VA examination reports.  The February and July 2013 VA examiners reviewed the claims folder and conducted a comprehensive clinical evaluation, which did not include any findings suggestive of joint or muscle pain that could not be clinically correlated to degenerative arthritis or other known medical pathology.  The July 2013 examiner clearly stated as such.  

The Board considers the February and July 2013 VA examination reports to be persuasive evidence weighing against finding a chronic qualifying disability within the meaning of 38 C.F.R. § 3.317.  In other words, muscle and joint pain due to an undiagnosed illness or as part of a chronic multisymptom illness has not been demonstrated.  The chronic disease provisions are 38 C.F.R. § 3.317 are not met.  

The February 2013 VA examiner expressed a negative opinion based upon review of the claims folder and clinical examination on the issue of direct service connection for a muscle disability.  This conclusion is consistent with the clinical examination and absence of findings in STRs, aside from the muscle strain noted in March 1982.  Nieves-Rodriguez, 22 Vet. App. at 303-304.  The Board considers the February 2013 medical opinion persuasive evidence against a direct nexus to service for any muscle disability.  

The medical and lay evidence does not suggest that the Veteran otherwise experienced any event, injury, or disease in service which could be attributable to his current complaints of generalized joint pain.  38 C.F.R. § 3.303.

Overall, the competent evidence weighs against finding a Persian Gulf War qualifying chronic disability manifesting as joint and/or muscle pain or any direct nexus to service.  The benefit of the doubt doctrine is not applicable, and these claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for memory loss, to include as due to an undiagnosed illness is denied.

Service connection for muscle pain, to include as due to an undiagnosed illness is denied.

Service connection for joint pain, to include as due to an undiagnosed illness is denied.


REMAND

Additional development is necessary for the PTSD and acquired psychiatric disability claims.  VA treatment records from approximately January 2006 to November 2012 are not available and must be obtained.  

For the PTSD claim, November 2012 VA treatment records (found within the Virtual VA efolder) show that the Veteran has been assessed as having late onset PTSD by treating VA clinicians and suggest recurring treatment for it.  The last prior VA treatment records from January 2006 do not include a PTSD assessment.  However, he reported PTSD type symptoms and was referred to the PTSD clinic at the San Juan VA Medical Center.  The October 2007 and February 2013 VA PTSD examiners recite an October 2006 VA PTSD evaluation with negative findings.  The February 2013 VA examiner additionally recites July 2007 VA Pain Management report.  

Nonetheless, the November 2012 VA treatment records suggest that there are outstanding VA treatment records from January 2006 to November 2012 reflecting favorable evidence, namely a PTSD diagnosis by treating VA clinicians.  The Board must review these records to assess the rationale for assigning the PTSD diagnosis.  The outstanding VA treatment records must be obtained as detailed below.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
 
For the acquired psychiatric disability claim, VA treatment records suggest that his depression is related to his physical disabilities.  (See VA treatment records from November 2005 and January 2006; October 2013 Informal Hearing Presentation).  The Veteran is service connected for bilateral knee disabilities and peptic ulcer disease.  Under 38 C.F.R. § 3.310, secondary service connection is warranted for any disability caused or aggravated by a service-connected disability.  A medical opinion is necessary on the issue of secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA psychiatric/ mental health treatment records after January 2006 through October 2012 and then from February 2013 to the present from the Ponce Outpatient Clinic and San Juan VA Medical Center.  Associate them with the claims folder.  Efforts to obtain these records must continue until it is determined that the further efforts would be futile.  In the event requested records cannot be located, documentation of the search efforts must be reflected in the claims folder with notice to the Veteran and his representative.  

Request that the Veteran identify any recent private psychiatric treatment records and furnish appropriate authorization for the release of private medical records.  
If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

2.  After associating all updated records with the claims folder, ccontact an appropriate mental health clinician for a medical opinion.  The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA/VBMS efolders, must be made available for review of the Veteran's pertinent medical history.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depression is caused or aggravated by service-connected bilateral knee and/or peptic ulcer disease disabilities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in psychiatric disability resulting from the aggravation.  

The examiner must provide a complete rationale for each opinion-causation and aggravation.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

The examiner must also state whether any newly generated VA treatment records showing a diagnosis of late onset PTSD would warrant any changes to the February 2013 VA PTSD opinion.  If so, explain the changes.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

(If the examiner determines that a clinical examination is necessary, such examination should be scheduled.)  

3.  After completing all development required to adjudicate the Veteran's claim, re-adjudicate the claims.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


